DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-38 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest  system for providing a three-dimensional (3D) image-based visual effect, comprising:
a projection screen with a reflective surface comprising a retroreflector;
a projection assembly;
a beamsplitter disposed between an outlet of the projection assembly and the reflective surface of the projection screen to permit transmission of light from the projector through a first
side and receive light from the projection screen on a second side;
a viewing space adjacent and facing the second side of the beamsplitter;

a physical scenic space opposite the second side of the beamsplitter; and
a controller selectively operating the projector assembly to project left and right eye images toward the reflective surface of the projection screen, wherein the left and right eye images are viewable from a left eye position and a right eye position, respectively, to allow a viewer with eyes positioned at the left and right eye positions to perceive a three-dimensional (3D) virtual object in the physical scenic space concurrently with light from physical objects or scenery in the physical scenic space.

The prior art of record fails to teach or suggest a system for providing 3D image-based visual effect, comprising:
a projection screen with a reflective surface comprising a retroreflector;
a projection assembly;
a beamsplitter disposed between an outlet of the projection assembly and the reflective surface of the projection screen to transmit light from the projector through a first side and receive light from the projection screen on a second side; and

a computer vision system tracking left and right eye positions of proximate to the second side of the beamsplitter, and
wherein the projector assembly emits stereo images toward the reflective surface of the projection screen, wherein the stereo images are directed to the tracked left and right eye positions,
wherein the stereo images are rendered for viewpoints matching the tracked left and right eye positions, and
wherein the left and right eye images are provided in eye boxes containing the tracked left and right eye positions.

The prior art of record fails to teach or suggest A system for providing a 3D image-based visual effect, comprising:
a screen with a retroreflective surface;
a projection assembly;
a beamsplitter disposed between an outlet of the projection assembly and the retroreflective surface of the screen to transmit light from the projector through a first side and to receive light from the projection screen on a second side;
a viewing space adjacent and facing the second side of the beamsplitter, wherein light reflected from the second side of the beamsplitter is directed into the viewing space and wherein light from surfaces of physical objects in a physical scenic space is directed toward the viewing Space; and
a controller operating the projector assembly to project left and right eye images toward the retroflective surface of the projection screen, wherein the controller operates the projector assembly such that the left and right eye images are directed to a tracked left eye position and a tracked right eye position, respectively, of a viewer facing the second side of the beamsplitter,
further comprising eye location sensors tracking the left and right eye positions, wherein the left and right eye images are stereo images rendered for viewpoints matching the tracked left and right eye positions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd